UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-8531


ORLANDO SMITH,

                 Petitioner – Appellant,

          v.

WARDEN, BROAD RIVER CORRECTIONAL INSTITUTION,

                 Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.      R. Bryan Harwell, District
Judge. (6:07-cv-00327-RBH)


Submitted:   July 26, 2010                 Decided:   August 10, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Orlando Smith, Appellant Pro Se.        Henry Dargan McMaster,
Attorney General, William Edgar Salter, III, Assistant Attorney
General, Donald John Zelenka, Deputy Assistant Attorney General,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Orlando      Smith    seeks       to    appeal        the   district        court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                       The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                      28 U.S.C. § 2253(c)(1) (2006).

A    certificate      of      appealability           will     not        issue     absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on    the    merits,      a     prisoner         satisfies       this    standard     by

demonstrating        that     reasonable            jurists     would       find     that     the

district      court’s      assessment       of       the    constitutional          claims     is

debatable      or    wrong.        Slack     v.      McDaniel,        529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at   484-85.         We    have    independently            reviewed        the    record     and

conclude      that    Smith        has    not        made     the     requisite       showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed    in    forma       pauperis,         and     dismiss       the     appeal.     We

dispense      with    oral        argument       because       the        facts     and     legal



                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3